PROB 35                                                                        Report and Order Tenninating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                                   UNITED STATES DISTRICT COURT
                                                FOR THE
                                  EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                      v.                                       Crim. No. 2:12-CR-26-1-D

DONCELIUS ANTAY WILLIAMS

       On October 12, 2017, the above named was released from prison and commenced a term of
supervised release for a period of 48 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.                                        ··

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                     /s/ Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: January 26, 2021


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this        2- 7                                , 2021.




                                                          -     mes C. Dever III
                                                              U.S. DistrictJudge




               Case 2:12-cr-00026-D Document 66 Filed 01/27/21 Page 1 of 1
